                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-00682-GCM
DION LEE BARNES,                                  )
                                                  )
                Plaintiffs,                       )
                                                  )
    v.                                            )           ORDER
                                                  )
NANCY A. BERRYHILL,                               )
                                                  )
                Defendants.                       )
                                                  )

         UPON CONSIDERATION of the Defendant’s Consent Motion for Entry of Judgment

with Remand Under Sentence Four of 42 U.S.C. § 405(g), Plaintiff’s consent to that motion,

and the entire record in this case, it is by the Court this 8th day of March, 2019, hereby

         ORDERED, that the final decision of the Commissioner is reversed and that this

matter is hereby remanded to the Commissioner for further proceedings, pursuant to sentence

four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).




                                      Signed: March 8, 2019
